Citation Nr: 1411551	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1958 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA, which denied the Veteran's claim for entitlement to service connection for PTSD.  

The record reveals that the Veteran requested a hearing in conjunction with his appeal.  However, in February 2014, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The record shows that the Veteran filed a claim for entitlement to service connection for PTSD.  However, the medical evidence of record also indicates that the Veteran may have other psychiatric disorders (including depressive disorder and bipolar disorder).  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To attempt to acquire the Veteran's full service records and procure updated VA treatment records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In this case, the Veteran seeks service connection for PTSD.  During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

With regard to the traumatic experience alleged, the Veteran reports that he was initially stationed in Okinawa as a morse code interceptor operator when he was approached by someone from CIA or NSA looking for men in his role to volunteer for an information gathering mission, and that he was selected for this.  He describes missions going to different locations including north Thailand and North Vietnam.  The Veteran stated that there were 9 men in his "unit" and that they never knew each other's names and that they wore civilian clothing.  He describes an incident in North Vietnam, in July 1960, where they were assigned to try and determine the supply route from North to South Vietnam, and where his unit was placed near the head of the supply route doing communication intercept work.  The Veteran stated that a North Vietnamese Regular Patrol passed near them and the Marines assigned to their unit covered them and kept them in hiding.  He reported that the man next to him said that they would have a better chance if they gave themselves up rather than being caught in hiding, and that when he started getting up, the Veteran stabbed him in the neck with a knife in order to keep him from giving away their position.  The Veteran said that the man died and the rest of his group remained in hiding for an additional hour.  He said the rest of the unit returned to their house, where they were met by a man in plain clothes and debriefed, who stated they were never to discuss the incident, their group, or their missions to anyone, ever.  They were then brought to the commercial airport and returned to their original units.

In this case, the Veteran has indicated that he feared hostile military activity during service insofar as he was afraid of threatened death or serious injury from the North Vietnamese Regular Patrol, who the Veteran assumed were searching for his group. Accordingly, the amended 38 C.F.R. § 3.304(f)(3) should be considered by the RO on remand.  Specifically, the RO should engage in any appropriate development needed to determine whether the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

The Veteran's DD Form 214 shows that, while in the Air Force, the Veteran had 1 year and 7 months of oversea service.  Service records confirm that he was stationed at Okinawa in July 1959 and returned January 1961, and was granted a top secret clearance in July 1959.  A record of military assignment notes that the Veteran was assigned as a morse intercept operator on July 24, 1959 with the 6927th RADRONMO, Pacific Air Force.  Based on the Veteran's statements, it is unclear whether the Veteran's full service records are of record.  On remand, a copy of his complete service personnel records should be obtained to aid in making the aforementioned determination.  

Finally, a December 2013 letter from a Telemental Health Specialist with the VA Sierra Nevada Health Care System (HCS) states that the Veteran has been diagnosed with PTSD and depressive disorder NOS, and has been receiving treatment for PTSD since May 2009.  The most recent VA treatment record in the Veteran's claims file is a July 2009 mental health note from the Auburn Community Based Outpatient Center (CBOC).  VA treatment records are pertinent to the claim on appeal, are constructively of record, and must be associated with the claims file.  On remand, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Auburn CBOC and the VA Sierra Nevada HCS from July 2009 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Request the Veteran's complete service personnel and service treatment records from the National Personnel Records Center (NPRC), the Records Management Center (RMC) and/or any other appropriate sources.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

3.  Thereafter, prepare a summary of the Veteran's claimed PTSD stressor.  The summary and all associated documents should then be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other record custodian(s) to attempt to corroborate elements of the Veteran's claimed stressor (e.g. whether the Veteran was assigned to a classified/declassified mission during the relevant period, whether the Veteran engaged in any temporary duty assignments while stationed at Okinawa, whether the Veteran ever served in the Republic of Vietnam, and whether or not a top security clearance is standard for all morse code interceptor operators). 

4.  After completing all action requested above, review the merits of the remanded claims and then undertake any additional notification and/or development warranted by the record.  

5.  Thereafter, readjudicate the claim on appeal in light of all additional evidence received.  In adjudicating the claim, the RO must specifically determine whether the Veteran's claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


